Exhibit 10.43

 

CDC/SBC LOAN AGREEMENT

 

THIS AGREEMENT dated September 6, 2011, by and between CP Property Holdings, LLC
(hereinafter the “Borrower” and/or the “SBC”), CP Nursing, LLC (hereinafter
“Operating Company” and/or “Guarantor”) and Economic Development Corporation of
Fulton County (hereinafter the “Lender” and/or the “CDC”);

 

W I T N E S S E T H :

 

WHEREAS, the Borrower has applied to the Lender for a Loan for the purpose of
purchase of real estate located at 1765 Temple Avenue, College Park, GA 30337,
(hereinafter the “Acquisition Assets”); and

 

WHEREAS, the Lender is willing to sell a debenture (hereafter the “Debenture”),
to the duly appointed SBA Central Servicing Agent, the proceeds of which
debenture will be used to make such a Loan to the Borrower on the terms and
conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties agree as follows:

 

ARTICLE I

 

THE LOAN

 

SECTION 1.01:  THE LOAN, NOTE AND RATE

 

Subject to the terms and conditions of this Agreement and the Authorization and
Debenture Guaranty Agreement of the U.S. Small Business Administration
(hereafter the “SBA”), the Lender hereby agrees to lend to the Borrower, and the
Borrower hereby agrees to borrow from the Lender and repay the Lender or its
assigns, the amount of Two Million Thirty Four Thousand and No/100 Dollars
($2,034,000.00) (hereafter the “Loan”).  The obligation of the Borrower to repay
the Loan shall be evidenced by the Promissory Note (hereafter the “Note”) of the
Borrower in a form satisfactory to the Lender dated the date on which the Loan
is made (hereafter the “Closing Date”) payable to the order of the Lender for
the amount of the Loan with interest on the unpaid principal as determined at
the time when the Debenture of the Lender is sold as per the SBA Authorization
and Debenture Guaranty Agreement No. 48203750-01(hereinafter the “SBA
Authorization”).

 

SECTION 1.02:  THE TERM AND REPAYMENT

 

The term of this Loan shall be 20 years.  The Note shall be repayable in equal
monthly installments.  The first monthly installment shall be due and payable in
accordance with the terms of the SBA Authorization and Debenture sale date.  All
payments shall be applied first to interest and then to principal.  All payments
will be made promptly to Lender at its address specified at the beginning of
this Agreement, or at such other address as it may designate in writing.

 

--------------------------------------------------------------------------------


 

SECTION 1.03:  PURPOSE OF THE LOAN:

 

The purpose of the Loan is for purchase of real estate located at 1765 Temple
Avenue, College Park, GA 30337, as set forth in the SBA Authorization.  The
Borrower agrees that it will apply the funds received by it under this Agreement
in accordance with the use of Loan proceeds specified in the SBA Authorization,
as amended.  The Borrower further agrees that no application of any funds
received from the Lender hereunder shall be made in violation of the Small
Business Investment Act of 1958, as amended, or the Regulations promulgated
thereunder.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and covenants the following:

 

SECTION 2.01:  DULY ORGANIZED

 

If the Borrower is a corporation or Limited Liability Company, it is duly
organized, validly existing and in good standing under the laws of the State of
Ohio, qualified to do business in the State of Georgia, and has been empowered
power to enter into this Agreement and to borrow hereunder.

 

If the Borrower is a partnership, it is duly organized, validly existing and in
good standing under the laws of the State of Georgia, qualified to do business
in the State of Georgia, and has the authority to enter into this Agreement and
to borrow hereunder.

 

SECTION 2.02:  DULY AUTHORIZED

 

The making and performance by the Borrower of this Agreement, and the execution
and delivery of the Note, and any Security Agreements and Instruments have been
duly authorized by all of the necessary corporate or partnership action and will
not violate any law, rule, regulation, order, writ, judgment, decree,
determination, or award presently in effect having applicability to the Borrower
or any provision of the Borrower’s Certificate of Incorporation or Bylaws and/or
Partnership Agreement or result in a breach of or constitute a default under any
indenture of bank loan or credit agreement or any other agreement or instrument
to which the Borrower is a party or by which it or its property may be bound or
affected.

 

SECTION 2.03:  LEGALLY BINDING INSTRUMENTS

 

When this Agreement is executed by the Borrower and the Lender, and when the
Note is executed and delivered by the Borrower for value, each instrument shall
constitute the legal, valid, and binding obligation of the Borrower in
accordance with its terms.  Any Security Agreements and Instruments, Financing
Statements, Deeds to Secure Debt and Security Agreements, and other liens on
chattel or real estate shall constitute legal, valid, and binding liens free and
clear of all prior liens and encumbrances except as provided for hereinabove or
on the face of said documents.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.04:  NO LEGAL SUITS

 

There are no legal actions, suits, or proceedings pending or, to the knowledge
of the Borrower, threatened against the Borrower before any court or
administrative agency which if determined adversely to the Borrower, would have
a material adverse effect on the financial condition or business of the
Borrower.

 

SECTION 2.05:  NO LEGAL AUTHORIZATION NEEDED

 

No authorization, consent or approval, or any formal exemption of any
governmental body, regulatory authorities (federal, state, or local) or
mortgagee, creditor, or third party is or was necessary to the valid execution
and delivery by the Borrower of this Agreement, the Note, or any Security
Agreement, Financing Statement or Deed to Secured Debt and Security Agreement
except as provided for under Section 3.09 herein.

 

SECTION 2.06:  TAXES ARE PAID

 

The Borrower has filed all tax returns which are required and has paid or made
provisions for the payment of all taxes which have or may become due pursuant to
said returns or pursuant to any assessments levied against the Borrower or its
personal or real property by any taxing agency, federal, state, or local.  No
tax liability has been asserted by the Internal Revenue Service or other taxing
agency, federal, state or local for taxes materially in excess of those already
provided for, and the Borrower knows of no basis for any deficiency assessment.

 

SECTION 2.07:  NO ADVERSE CHANGE

 

The Borrower certifies that there has been no unremedied substantial adverse
change since the date of the Borrower’s original loan application made in
conjunction with this transaction in the financial condition, organization,
operation, business prospects, fixed properties, or personnel of the Borrower.

 

SECTION 2.08:  EQUITY INJECTION

 

The Borrower warrants and represents that it has injected funds equal to or in
excess of that required under the terms of the SBA Authorization for land,
building, machinery, equipment or property in cash or kind into the project.

 

ARTICLE III

 

CONDITIONS OF LENDING

 

The obligation of the Lender to make the loan shall be subject to the
fulfillment at the time of closing of each of the following conditions:

 

SECTION 3.01:  EXECUTION OF SBA LOAN AUTHORIZATION

 

The Borrower shall have executed and delivered to the Lender the SBA
Authorization.  This

 

3

--------------------------------------------------------------------------------


 

Loan Agreement will automatically be amended to include each and every term and
condition of the SBA Authorization, as may be amended from time to time.  In the
event of any conflict between the terms of the SBA Authorization and this Loan
Agreement, the SBA Authorization shall control.

 

SECTION 3.02:  EXECUTION AND DELIVERY OF NOTE AND LOAN AGREEMENT

 

The Borrower shall have executed and delivered to Lender this Loan Agreement and
the Note in a form satisfactory to Lender and its legal counsel.

 

SECTION 3.03:  EXECUTION AND DELIVERY OF SECURITY AGREEMENT AND DEED TO SECURE
DEBT AND SECURITY AGREEMENT

 

The Borrower shall have executed and delivered to the Lender a Security
Agreement and Financing Statement in form satisfactory to Lender, giving the
Lender security in all its chattel and personal property as may be required by
Lender or the SBA, and as set forth in the SBA Authorization.  The Borrower also
shall have executed and delivered to Lender a Deed to Secure Debt and Security
Agreement as may be required (hereafter the “Deed”) in form satisfactory to
Lender upon and against the real estate described in the SBA Authorization. 
Said Security Agreement, Financing Statements, and Deed shall be free and clear
of all prior liens and encumbrances except as provided for in accordance with
the SBA Authorization.  Said Security Agreement, Financing Statements, and Deed
are to secure payment of principal of the Note, the interest thereon, and any
other sums payable by the Borrower hereunder.  Borrower and/or Guarantors
hereunder shall assign or cause to be assigned to Lender as additional
collateral hereunder all issued treasury and/or outstanding shares of stock of
Borrower, as required by Lender or the SBA Authorization.

 

SECTION 3.04:  EXECUTION AND CERTIFICATION OF CORPORATE/PARTNERSHIP RESOLUTION

 

The Borrower shall have executed and delivered to Lender a duly certified copy
of the Resolution of the Board of Directors authorizing the execution and
delivery by Borrower of this Agreement, the Note, Security Agreement and Deed. 
In the case of Partnerships, Borrower will provide Lender with appropriate
Partnership Resolutions giving necessary effect to this paragraph.

 

SECTION 3.05:  CORPORATE/PARTNERSHIP PAPERS

 

The Borrower shall have delivered to the Lender copies of the Borrower’s
Certificate of Incorporation, Articles of Incorporation, Bylaws, and Certificate
of Existence, or in the case of a Partnership, a copy of Borrower’s Partnership
Agreement and/or Statement of Partnership.

 

SECTION 3.06:  EXECUTION OF CSA AGREEMENT

 

The Borrower shall have executed and delivered to the Lender the Central
Servicing Agent Agreement (SBA Form 1506) in a form satisfactory to the Lender’s
legal counsel.

 

4

--------------------------------------------------------------------------------


 

SECTION 3.07:  PERSONAL GUARANTIES

 

The Lender shall have received duly executed personal guaranty agreements from
all parties as required in the SBA Authorization.

 

SECTION 3.08:  TITLE INSURANCE

 

The Borrower shall have secured mortgagee title insurance in the form and issued
by companies satisfactory to the Lender, in the amount of the Loan, insuring the
Lender and secured by a Deed to Secure Debt and Security Agreement subject only
to exceptions approved in the SBA Authorization.  The mortgagee title policy
shall show no delinquent taxes or assessments affecting the real property or any
part thereof on the date of closing except as approved by the Lender.

 

SECTION 3.09: APPROVAL OF OTHERS

 

The Borrower shall have secured all necessary approvals and consents required
with respect to this transaction by any third party mortgagor, lessor/lessee,
creditor, or any other party having any financial interest in the Borrower.

 

SECTION 3.10: OPINION OF COUNSEL

 

The Lender shall have received the Opinion of Counsel to the Borrower that the
Representations and Warranties are true and accurate on and as of the Closing
Date and the conditions of the Loan have been duly satisfied as of the Closing
Date.

 

ARTICLE IV

 

AFFIRMATIVE COVENANTS OF THE BORROWER

 

The Borrower agrees to comply with the following covenants from the date hereof
until the Lender has been fully repaid with interest unless the Lender or its
assigns shall otherwise consent in writing:

 

SECTION 4.01:  PAYMENT OF THE LOAN

 

The Borrower agrees to pay punctually the principal and interest on the Note
according to its terms and conditions and to pay punctually any other amounts
that may become due and payable to the Lender under or pursuant to the terms of
this Agreement, the Note, or the SBA Authorization.

 

SECTION 4.02:  PAYMENT OF OTHER INDEBTEDNESS

 

The Borrower agrees to pay punctually the principal and interest on any other
indebtedness now or hereafter at anytime owing by the Borrower to the Lender or
any other lender, and shall not increase such indebtedness beyond the current
existing amount without the express written consent of the Lender and the SBA.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.03: PAYMENT OF EQUITY INJECTION

 

Where applicable, the Borrower agrees to pay punctually the principal and
interest due on a promissory note evidencing debt for the Equity Injection. 
Such payment shall not be made at a rate greater than or for a shorter term than
the Note evidencing such debt in accordance with the SBA Authorization.

 

SECTION 4.04:  PAYMENT OF LENDER’S FEES

 

In consideration of the Lender’s expenses associated with processing and
servicing this Loan, the Borrower agrees to pay to the Lender a processing fee
of 1-1/2% of the Debenture amount at Loan closing, together with an annual
servicing fee of 1.00% to be paid to the CDC and an ongoing guarantee fee of
0.749% to be paid to the U.S. Small Business Administration, each such fee based
upon the unpaid Loan balance as determined at inception and redetermined at the
beginning of each five year anniversary date of the Loan, payable on a monthly
basis.

 

SECTION 4.05:  CENTRAL SERVICING AGENT

 

The Borrower agrees to use the services of the institution appointed by the SBA
as the Central Servicing Agent (hereafter the “CSA”) as agent for the Lender. 
In consideration of the CSA’s expenses associated with the origination and
servicing of the Loan, the Borrower agrees to pay monthly to the CSA a combined
servicing charge in the form of monthly fee, calculated at a rate of 0.10% of
the outstanding principal balance of the loan determined at five (5) year
intervals.  This percentage remains constant throughout the life of the
Debenture.  Such charge shall be included in the monthly loan installment as
determined by the CSA.

 

SECTION 4.06:  MAINTAIN AND INSURE THE PROPERTY

 

The Borrower agrees at all times to maintain the property provided as security
for this Loan in such condition and repair that the Lender’s security for this
Loan will be adequately protected.  The Borrower also agrees to maintain during
the term of the Loan adequate hazard insurance policies providing hazard and
extended coverage and such other hazards coverage as may be deemed appropriate
by Lender in amounts at least equal to 100% of the replacement cost as to real
estate improvements and 100% of the replacement cost of machinery and equipment,
and in form sufficient to prevent the Borrower from becoming a co-insurer and
issued by companies satisfactory to the Lender with acceptable loss payee
clauses in favor of the Lender.  The Borrower further agrees to purchase and
maintain Federal Flood Insurance on the collateral, if applicable.  Such
insurance shall be in an amount equal to the lesser of: (i) the amount of the
loan; (ii) the insurable value of the property; (iii) the maximum limit of
coverage available.  The Borrower further agrees to maintain adequate liability
and workers, compensation insurance in amounts and form satisfactory to Lender.

 

SECTION 4.07:  PAY ALL TAXES

 

The Borrower agrees to duly pay and discharge all taxes, assessments, and
governmental charges upon it or against its properties, including the collateral
for this Loan, prior to the date on which the penalties attach thereto, except
that the Borrower shall not be required to pay any such

 

6

--------------------------------------------------------------------------------


 

tax, assessment, or governmental charge which is being contested by it in good
faith and by appropriate proceedings.

 

SECTION 4.08:  MAINTAIN EXISTENCE

 

The Borrower agrees to maintain its corporate or partnership existence, rights,
privileges, and franchises within the State of Georgia, and qualifying and
remain qualified as a domestic or foreign business entity in each jurisdiction
in which its present or future operations or its business ownership of property
require such qualification.

 

SECTION 4.09:  PROVIDE FINANCIAL INFORMATION

 

The Borrower agrees to maintain adequate records and books of account in which
complete entries will be made reflecting all of its business and financial
transactions, such entries to be made in accordance with generally accepted
principals of good accounting practice consistently applied in the case of
financial transactions.

 

In addition, the Borrower agrees to deliver to the Lender for the 12 month
reporting period ending December 31, 2011, and annually thereafter, copies of
the Borrower’s and SBC’s financial statements within one hundred twenty (120)
days of the close of the required reporting period.  Borrower’s failure to
deliver to Lender the required financial statements within the required time
period may result, at Lender’s option, in an assessed penalty to the Borrower of
one half of one percent (1/2 of 1.00%) of the outstanding balance of the loan
calculated on the last date of the reporting period.

 

The Borrower further agrees to provide information and execute and deliver any
and all additional documents and instruments as may be reasonably requested by
the Lender, its assigns or legal counsel, or the CSA, including, but not limited
to:

 

(a)           Executing the SBA Form 159 - “Compensation Agreement” if required;

 

(b)           Displaying the SBA Form 722 - “Equal Opportunity Poster”;

 

(c)           Providing information as required of the Lender for its annual
reporting requirements.

 

The Borrower further agrees to provide written notice to the Lender of any
public hearing or meeting before any administration or other public agency which
may in any manner affect the chattel, personal property, or real estate securing
the Loan.

 

SECTION 4.10:  RIGHT TO INSPECTION

 

The Borrower agrees to grant the Lender, until the Note has been fully repaid
with interest, the right at all reasonable hours to inspect the chattel,
personal property, and real estate used to secure the Loan; and the Borrower
further agrees to provide the Lender free access to the Borrower’s premises for
the purpose of such inspection to determine the condition of the chattel,
personal property, and real estate.

 

7

--------------------------------------------------------------------------------


 

SECTION 4.11:  NULL AND VOID COVENANTS

 

The Borrower agrees that in the event that any provision of the Loan Agreement
or any other instrument executed at closing or the application thereof to any
reason to be unenforceable by a court of competent jurisdiction, the remainder
of such agreement shall nevertheless remain in full force and effect, and to
this end, the provisions of all covenants, conditions, and agreements described
herein are deemed separate.

 

SECTION 4.12:  EXPENSES AND CLOSING COSTS

 

The Borrower agrees to pay all fees, expenses, and charges in respect to the
Loan or its making or transfer to the Lender in any way connected therewith
including, but not limited to, the fees and out-of-pocket expenses of local
counsel employed by the Lender, title insurance costs, survey costs, recording
and filing fees, mortgage taxes, intangible tax, documentary stamp, and any
other such taxes, fees, and expenses payable in connection with this transaction
and/or with the enforcement of the Loan Agreement and Note.

 

SECTION 4.13:  INDEMNIFICATION

 

The Borrower agrees to indemnify and save the Lender or its assigns harmless
against any and all liability with respect to, or resulting from, any delay in
discharging any obligation of the Borrower.

 

SECTION 4.14:  EXPENSES OF COLLECTION OR ENFORCEMENT

 

The Borrower agrees, if at any time the Borrower defaults on any provision of
the Loan Agreement, to pay the Lender or its Assigns, in addition to any other
amounts that may be due from the Borrower, an amount equal to the costs and
expenses of collection, enforcement, correction, or waiver of the default
incurred by the Lender or its Assigns in such collection, enforcement,
correction, or waiver of default.

 

SECTION 4.15:  COST OVERRUNS

 

In the event of any cost overruns on the project, Borrower agrees to provide
such additional funds as may be needed to complete the project.  In the event
these funds are borrowed, they will be secured by security interests inferior to
those given to Lender pursuant to this Loan Agreement and the SBA Authorization.

 

8

--------------------------------------------------------------------------------


 

SECTION 4.16:  CONFORMITY WITH 13 CFR 108/SBA AUTHORIZATION AND DEBENTURE
GUARANTY

 

The Borrower agrees to at all times be in conformity with the provisions of
Title 13, Code of Federal Regulations, part 108 and each and every requirement
of the SBA Authorization.

 

SECTION 4.17:  JOBS CERTIFICATION

 

The Borrower certifies that as a result of this project it will use its best
efforts to create or retain 135 full-time equivalent jobs within 2 years of
project completion.

 

ARTICLE V

 

NEGATIVE COVENANTS OF THE BORROWER

 

The Borrower covenants and agrees that from the date hereof until payment in
full of the Note, unless the Lender or its assigns shall otherwise consent in
writing, it will not enter into any agreement or other commitment, the
performance of which would constitute a breach of any of the covenants contained
in this Loan Agreement.

 

SECTION 5.01:  ENCUMBER THE ASSETS

 

The Borrower will neither create nor suffer to exist any mortgage pledge, lien,
charge, or encumbrance, including liens arising from judgments on the
Acquisition Assets except as provided by the SBA Authorization

 

SECTION 5.02:  SELL THE ACQUISITION ASSETS

 

The Borrower will not sell, convey, or suffer to be conveyed, lease, assign,
transfer, or otherwise dispose of the Acquisition Assets unless approved in
writing by the Lender.

 

SECTION 5.03:  CHANGE OWNERSHIP

 

The principals of the Borrower will not permit, without the written permission
of the Lender, any material change in the ownership, structure, control, or
operation of the Borrower, including but not limited to: (i) merger into or
consolidation with any other person, firm, partnership or corporation;
(ii) authorization, issuance, or reclassification of any shares of its capital
stock having ordinary voting power for the election of the Board of Directors or
other governing body of the Borrower; (iii) changing the nature of its business
as carried on at the date hereof; (iv) substantial distribution, liquidation, or
other disposal of the Borrower’s assets to the stockholders; (v) or in the case
of a partnership, any change in ownership of any or all of the partnership
interests.

 

SECTION 5.04:  FIXED ASSET LIMITATION

 

The Borrower agrees that until payment in full of the indebtedness evidenced by
the Note, Borrower will not, in any fiscal year, without the prior written
consent of the Holder of the note,

 

9

--------------------------------------------------------------------------------


 

make or incur any expenditures for the acquisition of or improvement or addition
to, any real property, machinery, equipment fixtures or furniture, by purchase
or by lease purchase agreement or option.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

The entire unpaid principal of the Note, and the interest then accrued thereon,
shall become and be immediately due and payable upon the written demand of the
Lender or its assigns without any other notice or demand of any kind or any
presentment or protest if any one of the following events (hereafter an “Event
of Default”) shall occur and be continuing at the time of such demand, whether
voluntarily or involuntarily, without limitation, occurring or brought about by
operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any administrative or
governmental body, provided, however, that such sum shall not be then payable if
Borrower’s payments have been waived or the time for making Borrower’s payments
have been extended by the Lender and the SBA.

 

SECTION 6.01:  NONPAYMENT OF LOAN

 

If the Borrower shall fail to make payment when due of any installment of
principal on the Note or interest accrued thereon.

 

SECTION 6.02:  NONPAYMENT OF ANY OTHER INDEBTEDNESS

 

If default shall be made in the payment when due of any installment of principal
or of interest accrued on any of Borrower’s other indebtedness as referred to in
Section 4.02 above.

 

SECTION 6.03:  INCORRECT REPRESENTATION OR WARRANTY

 

If any representation or warranty contained in, or made in connection with the
execution and delivery of this Loan Agreement or in any certificate furnished
pursuant hereto which shall prove to have been incorrect when made in any
material respect.

 

SECTION 6.04:  DEFAULT IN COVENANTS

 

If Borrower shall default in the performance of any other term, covenant, or
agreement contained in this Loan Agreement or in the SBA Authorization, or any
other loan document which shall control in the event of any conflict between it
and this Agreement.

 

SECTION 6.05:  VOLUNTARY INSOLVENCY

 

If Borrower shall become insolvent or shall cease to pay its debts as they
mature or shall voluntarily file a petition seeking reorganization of or the
appointment of a receiver, trustee, or

 

10

--------------------------------------------------------------------------------


 

liquidation for the Borrower or substantial portion of its assets or to effect a
plan or other arrangement with creditors or shall be adjudicated bankrupt or
shall make a voluntary assignment for the benefit of creditors.

 

SECTION 6.06:  INVOLUNTARY INSOLVENCY

 

If any involuntary petition shall be filed against the Borrower under any
bankruptcy, insolvency, or similar law or seeking the reorganization of or the
appointment of any receiver, trustee, or liquidator for the Borrower, or of a
substantial part of the Borrower or a writ or warrant of attachment or similar
process shall be issued against a substantial part of the property of the
Borrower, and such petition shall not be dismissed or such writ or warrant of
attachment or similar process shall not be released or bonded within thirty (30)
days after filing or levy.

 

SECTION 6.07:  SBA “504” NOTE DEFAULTS

 

If Borrower defaults under any terms and provisions of SBA “504” Note (SBA
Form 1505).

 

SECTION 6.08:  CHANGE OF OWNERSHIP/CONTROL

 

If Borrower effects a change of ownership or control of Borrower’s personal,
corporate or partnership entity or business without the prior written consent of
the Lender.

 

SECTION 6.09:  OWNERSHIP IN LENDER

 

If Borrower or any affiliate thereof should acquire, directly or indirectly, in
excess of ten (10%) percent ownership or interest in Lender.

 

ARTICLE VII

 

MISCELLANEOUS

 

SECTION 7.01:  WAIVER OF NOTICE

 

No failure or delay on the part of the Lender in exercising any right, power, or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power, or remedy preclude any other or further
exercise thereof or the exercise of any other right, power, or remedy hereunder.
 No modification or waiver of any provision of the Loan Agreement or of the
Note, nor any consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose which given.

 

SECTION 7.02:  AMENDMENTS

 

The Borrower and the Lender, or its assigns, hereby expressly reserve all rights
to amend any provisions of this Agreement, to consent to or waive any departure
from the provision of the Loan Agreement, to amend or consent to or waive
departure from the provisions of the Note, provided, however, that all such
amendments be in writing and executed by the Lender or its

 

11

--------------------------------------------------------------------------------


 

assigns, the Borrower.

 

SECTION 7.03:  NOTICES

 

Any and all notices, elections or demands permitted or required to be given
under this Agreement shall be in writing, signed by or on behalf of the party
giving such notice, election or demand, and shall be deemed to have been
properly given and shall be effective upon being personally delivered, or upon
being deposited in the United States mail, postage prepaid, certified with
return receipt required, and shall be deemed to have been received on the
earlier of the date shown on the receipt or three (3) business days after the
postmarked date thereof, or upon being deposited with an overnight delivery
service requiring proof of delivery, to the other party at the address of such
other party set forth below or such other address within the continental United
States as such other party may designate by notice specifically designated as a
notice of change of address and given in accordance herewith; provided, however,
that the time period in which a response to any such notice, election, demand or
request must be given shall commence on the date of receipt thereof; and
provided further that no notice of change of address shall be effective until
the date of receipt thereof.  Personal delivery to a partner or any officer,
partnership, agent or employee of such party at said address shall constitute
receipt.  Rejection or other refusal to accept or inability to deliver because
of changed address of which no notice has been given shall also constitute
receipt.  Any such notice, election, demand, request or response shall be
addressed as follows:

 

If given to Lender, shall be addressed as follows:

 

 

Economic Development Corporation of Fulton County

 

5534 Old National Highway

 

College Pard, GA 30349

 

 

with a copy to:

Barbara A. Chakales, LLC

 

Attn: Barbara A. Chakales

 

300 Colonial Center Parkway, Suite 100

 

Roswell, Georgia 30076

 

 

and, if given to Borrower, shall be addressed as follows:

 

 

CP Property Holdings, LLC

 

3050 Peachtree Road, Suite 355

 

Atlanta, GA 30305

 

 

 

CP Nursing, LLC

 

3050 Peachtree Road, Suite 355

 

Atlanta, GA 30305

 

SECTION 7.04:  PAYMENTS

 

The Borrower will make payments to the Lender in accordance with the terms and
conditions and instructions contained in the Central Servicing Agent Agreement
(SBA Form 1506).

 

12

--------------------------------------------------------------------------------


 

SECTION 7.05:  SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

All agreements, representations and warranties made by the Borrower herein or in
any other documents or certificate delivered to the Lender in connection with
the transactions contemplated by this Agreement shall survive the delivery of
this Agreement, the Note and Security Agreements hereunder and shall continue in
full force and effect so long as the Note is outstanding.

 

SECTION 7.06:  SUCCESSORS AND ASSIGNS

 

This Agreement shall be binding upon the Borrower, its successors, and assigns
except that the Borrower may not assign or transfer its rights without prior
written consent of the SBA.  This Agreement shall inure to the benefit of the
Lender, its successors, and assigns, and, except as otherwise expressly provided
in particular provisions hereof, all subsequent Holders of the Note.

 

SECTION 7.07:  COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

SECTION 7.08:  GOVERNING LAW

 

This Agreement and the Note and Security Agreements, Financing Statements, and
Deed shall be deemed contracts made under the laws of the State of Georgia, and
for all purposes shall be construed in accordance with the laws of said state.

 

SECTION 7.09:  ARTICLE AND SECTION HEADINGS

 

Article and Section headings used in this Agreement are for convenience only and
shall not affect the construction of the Agreement.

 

SECTION 7.10:  MISCELLANEOUS

 

Borrower/SBC shall provide no loans to officers, shareholders, directors or
employees.  SBC will declare no dividends, capital distributions, or other
capital withdrawals without prior written consent of Lender.

 

By execution of this document Borrower certifies that Borrower and SBC will
comply with the following provisions: (a) Borrower must lease 100% of the
rentable property to Operating Company; (b) Operating Company may sublease up to
49% of the rentable property; (c) Borrower will not use Loan proceeds to improve
or renovate any of the rentable property to be sub-leased.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each caused this Loan Agreement to
be duly executed as of the day and year first written above.

 

 

 

LENDER:

 

 

 

 

 

Economic Development Corporation of Fulton

 

 

County

 

 

 

[illegible]

 

BY:

/s/ Eugene Merriday

(L.S.)

Witness

 

 

Eugene Merriday

 

 

 

 

 

 

TITLE: Executive Director

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

BORROWER:

 

 

 

 

 

CP Property Holdings, LLC

 

 

 

[illegible]

 

BY:

/s/ Christopher Brogdon

(L.S.)

Witness

 

 

CHRISTOPHER BROGDON

 

 

 

 

 

 

TITLE: Manager

 

 

 

 

 

 

 

 

OPERATING COMPANY:

 

 

 

 

 

CP Nursing, LLC

 

 

 

[illegible]

 

BY:

/s/ Christopher Brogdon

(L.S.)

Witness

 

 

CHRISTOPHER BROGDON

 

 

 

 

 

 

TITLE: Manager

 

14

--------------------------------------------------------------------------------